Citation Nr: 1211778	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-09 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for cardiovascular disease.

7.  Entitlement to an evaluation in excess of 20 percent for the service-connected diabetes mellitus with impotency and diabetic retinopathy.

8.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected peripheral neuropathy of the left lower extremity.

9.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wassin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The RO, in pertinent part, continued a 20 percent rating for the diabetes mellitus with impotency, but included diabetic retinopathy and bilateral peripheral neuropathy of the lower extremities in the rating.  The same decision denied service connection for hypertension, peripheral neuropathy of the upper extremities, tinnitus, PTSD, and a cardiovascular condition.  The Veteran filed a notice of disagreement in April 2007.  A statement of the case was issued in February 2008.  The Veteran perfected his appeal in March 2008.

In January 2008, the RO awarded separate 20 percent ratings for peripheral neuropathy of the left and right lower extremities effective from May 2005.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, it follows that his claims remain in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 
6 Vet. App. 35 (1993).     

Pursuant to the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), 
VA must consider alternative psychiatric disorders within the scope of an initial claim of service connection for a specific psychiatric disorder; the Board finds that the Veteran's service connection claim is more accurately classified as one for an acquired psychiatric disorder, to include PTSD.  See Clemons, 23 Vet. App. 1   (2009).  As such, and in light of the Court's holding in Clemons, the Board has amended the issue on appeal as reflected above.  



The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

It appears the Veteran is a recipient of Social Security disability benefits.  A Remand is necessary in order to obtain outstanding Social Security Administration (SSA) records.  A copy of the Administrative Decision awarding SSA benefits and the underlying treatment records utilized in reaching said decision must be associated with the claims file.  38 C.F.R. § 3.159(c)(1).

The Veteran has filed claims of entitlement to higher ratings for his service-connected diabetes mellitus and peripheral neuropathy of the bilateral lower extremities, as well as service connection claims for hypertension, cardiovascular disease, and an acquired psychiatric disorder, to include PTSD.  A determination has been made that additional evidentiary development is necessary in this case.  Accordingly, further appellate consideration will be deferred and this case remanded for action as described.

With regard to the claims for diabetes mellitus and peripheral neuropathy of the bilateral lower extremities, a Remand is necessary to afford the Veteran a new VA examination.  The last VA examination was in December 2005, over six and a half years ago.  The Board cannot ascertain to what extent the disabilities have increased in severity, if at all, without a new VA examination.  38 C.F.R. § 3.327(a).  Also, more current examinations are appropriate with regard to the peripheral neuropathy of the upper extremities and tinnitus claims.    

The Veteran also contends that he has hypertension and/or cardiovascular disease secondary to his diabetes mellitus.  It must alternatively be considered whether the claimed conditions are the result of exposure to herbicides in Vietnam.  The available medical records show the Veteran has been diagnosed with hypertension.  The Veteran has not been afforded a VA examination in connection with these claims.

In this respect, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for an acquired psychiatric disorder, to include PTSD, the Veteran contends the condition is related to his service-connected diabetes mellitus and/or due to his combat service.  The available medical evidence shows the Veteran has been diagnosed with an adjustment disorder possibly due to his diabetes mellitus and PTSD secondary to combat experiences.  

Service connection for PTSD in particular requires: (1) medical evidence diagnosing the condition in accordance with the DSM-IV, (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor(s).  See 38 C.F.R. §§ 3.304(f) , 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128, 137-138   (1997)

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843  (July 13, 2010); see also 75 Fed. Reg. 41092  (July 15, 2010)(correcting effective and applicability dates).  The final rule amended 38 C.F.R. § 3.304(f) , by redesignating current paragraph (f)(3) and (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) which apply to stressors claimed as related to a Veteran's fear of hostile military or terrorist activity; stressors not alleged in this case.  While effective on July 13, 2010, this final rule applies to any application for service connection for PTSD that was appealed to the Board before July 12, 2010, but not decided by the Board as of that date.  

In the instant case, the Veteran should once again be provided information as to what evidence is required to support his claim for PTSD, to include the evidence necessary for verification of his claimed stressors.  If provided, a formal request should be made to the United States Army and Joint Services Records Research Center (JSRRC) to assist in verifying the reported in-service stressors.  38 U.S.C.A. § 5103A (b) (West 2002); 38 C.F.R. § 3.159(c) (2011).  Regardless of the response, the Veteran should be afforded a VA psychiatric examination.  

Accordingly, the case is REMANDED to the VA RO for the following action:

1.  The AMC/RO should ensure that all due process requirements are met under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

2.  The AMC/RO should obtain any outstanding VA medical records from the Reno VA Medical Center, if any.  All requests for records and their responses should be clearly delineated in the claims folder.  

3.  The AMC/RO should also take all indicated action to contact SSA to obtain a copy of the Administrative Decision awarding disability benefits and any medical records utilized in the award of such benefits.  

4.  The Veteran should be provided another opportunity to provide specific information regarding the stressor events he alleges occurred during his service.  He should be asked to identify specific dates (within a 60 day period), locations and any additional unit numbers to which he may have been assigned.  

5.  If  any stressor information is provided by the Veteran, the RO must prepare a summary of the Veteran's alleged in-service stressors.  This summary and a copy of the Veteran's service personnel records should be sent to the JSRRC with a request for any verifying evidence.  

6.  After the receipt of any additional medical records requested in accordance with this remand, the AMC/RO should schedule the Veteran for an appropriate VA examination to ascertain the current nature and severity of the Veteran's service-connected diabetes mellitus.  All indicated studies should be performed, if deemed necessary by the examiners for the evaluation of the Veteran under the rating criteria for the endocrine system.  It is imperative that the claims file be made available to the examiner for review.  All examination findings should be reported to allow for application of VA rating criteria.  

7.  After the receipt of any additional medical records requested in accordance with this remand, the AMC/RO should schedule the Veteran for an appropriate VA examination to ascertain the current nature and severity of the Veteran's service-connected bilateral peripheral  neuropathy of the lower extremities and the claimed peripheral neuropathy of the upper extremities.  All indicated studies should be performed, if deemed necessary by the examiners for the evaluation of the Veteran under the rating criteria for the peripheral nerves.  It is imperative that the claims file be made available to the examiner for review.  All examination findings should be reported to allow for application of VA rating criteria.  

The examiner should clearly report whether a diagnosis of peripheral neuopathy of the upper extremities is warranted and, if so, whether such is associated with, caused by or aggravated by the service-connected diabetes. 

8. The AMC/RO should schedule the Veteran for an appropriate VA examination to  ascertain the nature and etiology of the claimed hypertension and cardiovascular disease.  It is imperative that the claims file be made available to the examiner for review.  The examination should include review of the claims file and the examiner should offer an opinion (supported by a detailed rationale) as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran suffers from hypertension and/or a cardiovascular disease which is causally related to service on any basis, to include exposure to herbicides.  The examiner should additionally indicate whether such diagnosed conditions are proximately due or aggravated by the service-connected diabetes mellitus.

9.  The AMC/RO should schedule the Veteran for an appropriate VA examination to  ascertain the nature and etiology of the claimed acquired psychiatric disorder, to include PTSD.  It is imperative that the claims file be made available to the examiner for review.

All indicated tests and studies should be performed, and all clinical findings should be reported in detail.  It is essential that the claims file be provided to the psychiatrist for review in conjunction with the examination, together with a copy of this remand.  

The examination should include review of the claims file and the examiner should offer an opinion (supported by a detailed rationale) as to whether it is at least as likely as not (a 50% or higher degree of probability) that the  Veteran has a diagnosis of PTSD under the DSM-IV criteria.  If PTSD is diagnosed, the examiner should identify the potentially verifiable in- service stressor(s) that support the diagnosis.  If an acquired psychiatric disorder other than PTSD is diagnosed, the examiner should opine as to whether it is at least as likely as not due to an event or incident of the Veteran's active service.  The examiner should additionally indicate whether such diagnosed condition is proximately due or the result of the service-connected diabetes mellitus, or whether there is any increase in severity of the diagnosed condition that is proximately due to or the result of the service-connected diabetes mellitus and not due to the natural progression of the disease.  

10.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

11.  After all indicated development has been completed to the extent possible, the AMC/RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and any representative should be furnished a fully responsive Supplemental Statement of the Case and afforded an appropriate opportunity for response.








Accordingly, the case is REMANDED for the following action:

1. 





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


